[employmentagreementdanie001.jpg]
1 EXHIBIT 10.20 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this
“Agreement”), is made and entered into as of April 29, 2016 (the “Effective
Date”) by and between Centrue Financial Corporation, a Delaware corporation (the
“Company”), and Daniel R. Kadolph (the “Executive”). RECITALS A. The Executive
serves as Executive Vice President and Chief Financial Officer of the Company,
and the Company’s wholly-owned subsidiary, Centrue Bank (the “Bank”). References
in this Agreement to the “Company” constitute references to the “Bank” where the
context so requires. B. The Company and the Executive have made commitments to
each other on a variety of important issues concerning the Executive’s
employment, including the performance that will be expected of the Executive,
the compensation the Executive will be paid, how long and under what
circumstances the Executive will remain employed and the financial details
relating to any decision that either the Company or the Executive might ever
make to terminate this Agreement. C. The Company and the Executive desire to
enter into this Agreement as of the Effective Date and as of such date this
Agreement shall supersede all terms of any other employment or severance
agreement, with the Company or the Bank, providing for benefits similar in
nature to those contained herein (a “Prior Agreement”). D. The Company
recognizes that circumstances may arise in which a future change of control of
the Company through acquisition or otherwise may occur thereby causing
uncertainty of employment without regard to the competence or past contributions
of the Executive, which uncertainty may result in the loss of valuable services
of the Executive and the Company and the Company wishes to provide reasonable
security to the Executive against changes in the employment relationship in the
event of any such change of control. NOW, THEREFORE, in consideration of the
premises and of the covenants herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:          



--------------------------------------------------------------------------------



 
[employmentagreementdanie002.jpg]
2 AGREEMENT Section 1. Term. The term of this Agreement and the Executive’s
employment hereunder (the “Term”) shall be two (2) year(s) commencing on the
Effective Date, and, until the third anniversary of the Effective Date, shall
automatically be extended for one (1) additional day on each day following the
Effective Date, unless and until either party to this Agreement provides written
notice of non-renewal to the other party. Following the third anniversary of the
Effective Date, the Term shall not be automatically extended and, on or before
February 1 of each year, the Company’s board of directors, shall determine
whether to extend the Term for one (1) or more additional years and provide
written notice to the Executive of its determination no later than such date.
Section 2. Position and Duties. The Company and the Bank hereby employs the
Executive as Executive Vice President and Chief Financial Officer and Executive
shall serve in such other senior executive capacity or capacities as shall be
mutually agreed between the Company and the Executive. During the period of the
Executive’s employment hereunder, the Executive shall devote his best efforts
and full business time, energy, skills and attention to the business and affairs
of the Company, the Bank, and the other direct and indirect subsidiaries of the
Company (together with the Bank, the “Subsidiaries” or a “Subsidiary”). The
Executive may (i) engage in charitable and community affairs, so long as such
activities are consistent with Executive’s duties and responsibilities to the
Company, (ii) manage Executive’s personal investments, and (iii) serve on the
boards of directors of other companies with prior written consent the Company.
The Executive’s duties and authority shall consist of and include all duties and
authority customarily performed and held by persons holding equivalent positions
with business organizations similar in nature and size to the Company, as such
duties and authority are reasonably defined, modified and delegated from time to
time by the President and Chief Executive Officer of the Company and the Bank to
whom the Executive shall report during the Term of this Agreement. The Executive
shall have the powers necessary to perform the duties assigned to him and shall
be provided such supporting services, staff, secretarial and other assistance,
office space and accoutrements as shall be reasonably necessary and appropriate
in the light of such assigned duties. At least annually, the Bank shall evaluate
Executive’s performance in accordance with and as described in the Bank’s
standard employment policies. Section 3. Compensation. As compensation for the
services to be provided by the Executive hereunder, the Executive shall receive
the following compensation, expense reimbursement and other benefits: (a) Base
Compensation. The Executive shall receive an aggregate annual minimum Base
Salary of $212,000 payable in installments in accordance with the regular
payroll schedule of the Bank (“Base Salary”). Such Base Salary shall be subject
to review annually commencing in 2016 and shall be maintained or increased (but
not decreased) during the Term of this Agreement in accordance with the
Company’s established management compensation policies and plans. Executive
shall also be eligible for a performance bonus as described in paragraph Section
3(b) below. (b) Performance Bonus. The Executive shall be eligible to receive an
annual performance bonus, payable on or before the March 15th immediately
following the end of the



--------------------------------------------------------------------------------



 
[employmentagreementdanie003.jpg]
3 fiscal year of the Company in an amount not to exceed forty-five percent (45%)
of the Executive’s Base Salary for the applicable year. The amount, if any,
shall be determined by the Board of Directors of the Company (the “Board”), or
the appropriate committee thereof, and shall generally be based on a combination
of organization-wide and individual performance criteria. (c) Reimbursement of
Expenses. The Executive shall be reimbursed, upon submission of appropriate
vouchers and supporting documentation, for all travel, entertainment and other
out-of-pocket expenses reasonably and necessarily incurred by the Executive in
the performance of his duties hereunder and shall be entitled to attend
seminars, conferences and meetings relating to the business of the Company
consistent with the Company’s or the Bank’s established policies in that regard.
The reimbursement of expenses are further subject to the provisions of Section
11 of this Agreement. (d) Other Benefits. The Executive shall be entitled to all
benefits specifically established for him and, when and to the extent he is
eligible therefor, to participate in all plans and benefits generally accorded
to senior executives of the Company and the Bank, including, but not limited to,
pension, profit-sharing, supplemental retirement, incentive compensation, bonus,
disability income, group life medical and hospitalization insurance, director
and officer liability insurance and similar or comparable plans, and also to
perquisites extended to similarly situated senior executives, provided, however,
that such plans, benefits and perquisites shall be no less than those made
available to all other employees of the Company and the Bank. (e) Vacations. The
Executive shall be entitled to annual paid time off (“PTO”) which shall accrue
each calendar year and which shall be taken at a time or times mutually
agreeable to the Company and the Executive; provided, however, that the
Executive shall be entitled to at least twenty-five (25) PTO days annually. (f)
Withholding. The Company shall be entitled to withhold from amounts payable to
the Executive hereunder, any federal, state or local withholding or other taxes
which it is from time to time required to withhold. The Company shall be
entitled to rely upon the opinion of its legal counsel with regard to any
question concerning the amount or requirement of any such withholding. (g) Stock
Awards. During the Term, the Executive shall be eligible to participate in the
Centrue Financial Corporation 2015 Stock Compensation Plan or any other stock
compensation plan, as determined by the Board or the Compensation Committee of
the Board, in its discretion. At least annually the Board shall consider whether
to make an award to Executive under such plans. (h) Clawback Provisions.
Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to the Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any



--------------------------------------------------------------------------------



 
[employmentagreementdanie004.jpg]
4 policy adopted by the Company pursuant to any such law, government regulation
or stock exchange listing requirement). Section 4. Confidentiality and Loyalty.
The Executive acknowledges that during the course of his employment he may
produce and have access to material, records, data, trade secrets and
information not generally available to the public regarding the Company and its
Subsidiaries (collectively, “Confidential Information”). Accordingly, during the
Term and during the Restrictive Period (defined below), the Executive shall hold
in confidence and not directly or indirectly disclose, use, copy or make lists
of any such Confidential Information, except to the extent that such information
is or thereafter becomes lawfully available from public sources, or such
disclosure is authorized in writing by the Company, required by a law or any
competent administrative agency or judicial authority, or otherwise as
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties hereunder. All records, files, documents and other
materials or copies thereof relating to the business of the Company and its
Subsidiaries which the Executive shall prepare or use, shall be and remain the
sole property of the Company, shall not be removed from the premises of the
Company or its Subsidiaries, as the case may be, without the written consent of
the Company’s President and Chief Executive Officer, except as reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties hereunder, and shall be promptly returned to the Company upon
termination of the Executive’s employment hereunder. The Executive agrees to
abide by the reasonable policies of the Company, as in effect from time to time,
respecting avoidance of interests conflicting with those of the Company and its
Subsidiaries. Section 5. Termination. (a) Termination Without Cause. Either the
Company or the Executive may terminate this Agreement and the Executive’s
employment hereunder for any reason by delivering written notice of termination
to the other party no less than thirty (30) days before the effective date of
termination, which date will be specified in the notice of termination. (b)
Voluntary Termination by the Executive. If the Executive voluntarily terminates
his employment under this Agreement other than pursuant to Section 5(d)
(Constructive Discharge) or Section 5(h) (Termination Upon Change of Control),
then the Company shall only be required to pay the Executive such Base Salary as
shall have accrued through the effective date of such termination, accrued but
unused vacation, amounts or awards earned and vested under the terms of any
stock or incentive compensation program of the Company, any other vested and
accrued benefits under a benefit program of the Company, the amount of any
expense reimbursements for expenses incurred prior to the effective date of such
termination, provided that the Executive shall have submitted all reimbursement
requests within ten (10) business days of the effective date of such
termination, and any other amounts to which the Executive is entitled under
applicable law. Neither the Company nor any of its Subsidiaries shall have any
further obligations to the Executive. (c) Termination by Company Without Cause.
(i) In the event of the termination of this Agreement by the Company prior to
the last day of the Term for any reason other than a termination in accordance
with the



--------------------------------------------------------------------------------



 
[employmentagreementdanie005.jpg]
5 provisions of Section 5(e) (Termination for Cause), then notwithstanding any
mitigation of damages by the Executive, the Company shall pay the Executive a
sum equal to one (1) times the Executive’s Annual Compensation. In addition, in
the event Executive elects continuation coverage (including continuation
coverage for Executive’s spouse and dependents who are qualified beneficiaries)
under the health insurance programs maintained by the Company pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) the Company
shall reimburse the Executive an amount equal to the premiums paid by the
Executive up to a period of twelve (12) months; provided, however, that the
continued payment of these amounts by the Company shall not offset or diminish
any compensation or benefits accrued as of the date of termination, except as
may be required pursuant to Section 5(h)(iii) of this Agreement. The term
“Annual Compensation” shall mean the Executive’s then current Base Salary and
the average of Executive’s performance bonus for the most recently completed two
annual performance periods. (ii) Payment to the Executive will be made on a
monthly basis over the twelve (12) month period immediately following the
Executive’s termination of employment, provided however in the event of a Change
of Control as defined in Section 5(h)(ii) of this Agreement, the Company shall
make any payments that remain to be paid to Executive in a single lump sum
payment within thirty (30) days following the date of the Change of Control.
Payment of the amounts due under Section 5(c)(i) shall not be reduced in the
event the Executive obtains other employment following the termination of
employment by the Company. In no event shall any severance installments be made
after the last day of the second calendar year following the year in which the
Executive’s employment terminates (the “Separation Pay Period”). The amount of
severance payable in monthly installments shall not exceed the amount eligible
for exemption as separation pay under Treas. Reg. § 1.409A-1(b)(9) (the
“Separation Pay Limit”). To the extent Executive is entitled to severance
payments after the Separation Pay Period or in excess of the Separation Pay
Amount, the Company shall pay Executive such amount on or before March 15, but
no earlier than January 1, of the calendar year following the year in which
Executive’s employment terminates. (iii) If the Company is not in compliance
with its minimum capital requirements or if the payments required under Section
5(c)(i) above would cause the Company’s capital to be reduced below its minimum
capital requirements, such payments shall be deferred until such time as the
Company is in capital compliance. (iv) In addition to the amounts payable to
Executive under this Section 5(c), the Company shall pay the Executive such Base
Salary as shall have accrued through the effective date of such termination,
accrued but unused vacation, amounts or awards earned and vested under the terms
of any stock or incentive compensation program of the Company, any other vested
and accrued benefits under a benefit program of the Company, the amount of any
expense reimbursements for expenses incurred prior to the effective date of such
termination, provided that the Executive shall have submitted all reimbursement
requests within ten (10) business days of the effective date of such
termination, and any other amounts to which the Executive is entitled under
applicable law. Apart from the obligations of this Section 5(c), neither the
Company nor any of its Subsidiaries shall have any further obligations to the
Executive.



--------------------------------------------------------------------------------



 
[employmentagreementdanie006.jpg]
6 (d) Constructive Discharge. If at any time during the Term of this Agreement,
except in instances where the Company has valid grounds to terminate the
Executive’s employment pursuant to Section 5(e) (Termination for Cause), the
Executive is Constructively Discharged (as hereinafter defined), then the
Executive shall have the right to terminate his services hereunder, effective as
of thirty (30) days after the date of such notice. In such event, the Executive
shall be entitled to the payments and benefits provided to the Executive as if
such termination of his employment were pursuant to Section 5(c) (Termination by
Company without Cause). For purposes of this Agreement, the Executive shall be
“Constructively Discharged” upon the occurrence, without the Executive’s express
written consent, of any of the following events, provided that the Executive
gives at least thirty (30) days prior written notice of Executive’s termination:
(i) a material reduction in the Executive’s then current Base Salary; (ii) any
change in the Executive’s duties and responsibilities that is inconsistent in
any adverse respect with the Executive’s position(s), duties or
responsibilities, or an adverse change in the Executive’s place in the
organization chart or in the seniority of the individual (or Board, where
applicable) to whom the Executive shall report; (iii) a material and adverse
change in the Executive’s titles or offices (including, if applicable,
membership on the board of directors of the Company or the Bank); (iv) requiring
the Executive to be based more than fifty (50) miles from the location of the
Executive’s place of employment as of the Effective Date, except for normal
business travel in connection with the Executive’s duties; or (v) a material
breach of this Agreement by the Company. Upon the occurrence of any event
referenced in (i) through (v) above, Executive shall, within forty-five (45)
days of such occurrence, provide the Company notice of the existence of the
condition. Upon receiving notice, the Company shall have no more than thirty
(30) days to remedy the condition. In no event will Executive’s termination of
employment be deemed a Constructive Discharge if such termination occurs more
than twelve (12) months from the date of the initial existence of the event
described in subsections (i) through (v) with respect to which Executive is
terminating employment. The Executive’s right to terminate employment due to a
Constructive Discharge shall not be affected by incapacities due to mental or
physical illness and the Executive’s continued employment or lack of notice
hereunder shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting a Constructive Discharge. (e)
Termination for Cause. This Agreement may be terminated for Cause as hereinafter
defined. “Cause” shall mean: (i) the Executive’s death;



--------------------------------------------------------------------------------



 
[employmentagreementdanie007.jpg]
7 (ii) the Executive’s Permanent Disability, which shall mean the Executive’s
inability, as a result of physical or mental incapacity, substantially to
perform his duties hereunder for a period of six (6) consecutive months, with
the determination of the Executive’s Permanent Disability to be determined by a
physician chosen by two other physicians, each of which is selected by the
Company and the Executive, respectively; (iii) the willful and continued failure
by the Executive to perform substantially the Executive’s duties (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such failure subsequent to the delivery to the Executive of a
notice of intent to terminate the Executive’s employment without Cause or
subsequent to the Executive’s delivery of a notice of the Executive’s intent to
terminate employment for Constructive Discharge), and such willful and continued
failure continues after a demand for substantial performance is delivered to the
Executive that specifically identifies the manner in which the Executive has not
substantially performed the Executive’s duties; (iv) the Executive is removed
from banking pursuant to Section 8(e) of the Federal Deposit Insurance Act, as
amended (“FDIA”), as further described in Sections 5(i)(i) of this Agreement, or
any other applicable state or federal law; or (v) the willful engaging by the
Executive in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the business or reputation of the Company. (vi) For
purposes of determining whether “Cause” exists, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
action or omission was in, or not opposed to, the best interests of the Company.
Any act, or failure to act, based upon authority given by the President and
Chief Executive Officer of the Company, based upon the advice of counsel for the
Company or upon the instructions to the Executive by a more senior officer shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. Cause shall not exist
unless and until the Company has delivered to the Executive a copy of a
resolution duly adopted by a majority of the entire Board (excluding the
Executive if the Executive is a Board member) at a meeting of the Board called
and held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (ii), (iii), (iv) or (v) has occurred and specifying the particulars
thereof in detail. The Company must notify the Executive of any event
constituting Cause within ninety (90) days following its knowledge of its
existence or such event shall not constitute Cause under this Agreement. (vii)
Upon a termination of the Executive’s employment with the Company for Cause, the
Executive shall be entitled to receive from the Company only such Base Salary as
shall have accrued through the effective date of such termination, the amount of
any expense reimbursements for expenses incurred prior to the effective date of
such termination, provided that the Executive shall have submitted all
reimbursement requests within ten (10) business days of the effective date of
such termination, and any other amounts to which the



--------------------------------------------------------------------------------



 
[employmentagreementdanie008.jpg]
8 Executive is entitled under applicable law. Neither the Company nor any of its
Subsidiaries shall have any further obligations to the Executive. (f) Payments
Upon Death. In the event payments are due and owing under this Agreement at the
death of the Executive, payment shall be made to such beneficiary as the
Executive may designate in writing, or failing such designation, to the executor
of his estate, in full settlement and satisfaction of all claims and demands on
behalf of the Executive. (g) Payments Prior to Permanent Disability. The
Executive shall be entitled to the compensation and benefits provided for under
this Agreement for any period during the Term of this Agreement and prior to the
establishment of the Executive’s Permanent Disability during which the Executive
is unable to work due to a physical or mental infirmity. Notwithstanding
anything contained in this Agreement to the contrary, until the date specified
in a notice of termination relating to the Executive’s Permanent Disability, the
Executive shall be entitled to return to his positions with the Company as set
forth in this Agreement in which event no Permanent Disability of the Executive
will be deemed to have occurred. (h) Termination Upon Change of Control. (i) In
the event of a Change of Control (as defined below) of the Company and the
termination of the Executive’s employment under either A, B or C below, subject
to Section 5(h)(iii) below, the Executive shall be entitled to receive in lieu
of any other payments provided for in this Agreement a lump sum payment equal to
two (2) times the Executive’s Annual Compensation as defined in Section 5(c)
(Termination by Company without Cause) which shall be paid to the Executive
within thirty (30) days following such termination of employment, and the
continuation of benefits as provided in Section 5(c). Either of the following
shall constitute termination of the Executive’s employment within the meaning of
this Section 5(h): (A) The Executive voluntarily terminates his employment
within the six (6) month period immediately following the Change of Control due
to Constructive Discharge. (B) This Agreement and the Executive’s employment is
terminated by the Company for reasons other than Cause following the Company’s
entering into an agreement, which if effectuated, would result in a Change of
Control and prior to the occurrence of the Change of Control. (C) This Agreement
and the Executive’s employment is terminated by the Company or its successor
within the twelve (12) month period immediately following the Change of Control,
for reasons other than Cause. (ii) For purposes of this Section, the term
“Change of Control” shall mean the following: (A) The consummation of the
acquisition by any person (as such term is defined in Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial
ownership (within the meaning of Rule 13d-3



--------------------------------------------------------------------------------



 
[employmentagreementdanie009.jpg]
9 promulgated under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Company; or (B)
Consummation of: (1) a merger or consolidation to which the Company is a party
if the stockholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty- seven percent (67%) of the combined voting power of the then outstanding
voting securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Company’s voting securities outstanding immediately before such
merger or consolidation; or (2) a complete liquidation or dissolution or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company or the Bank. Notwithstanding the foregoing, a Change of
Control shall not be deemed to occur solely because fifty percent (50%) or more
of the combined voting power of the Company’s then outstanding securities is
acquired by: (1) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained for employees of the entity; or (2) any
corporation which, immediately prior to such acquisition, is owned directly or
indirectly by the stockholders in the same proportion as their ownership of
stock immediately prior to such acquisition. Notwithstanding the definition of
“Change of Control" set forth above, to the extent that any payments under this
Agreement are deemed to be deferred compensation as such term is defined by
Section 409A of the Internal Revenue Code of 1986 (the “Code”), a Change of
Control shall not have occurred unless the event constitutes a “change in
control event” as such term is defined by Section 409A of the Code and the
regulations promulgated thereunder. (iii) It is the intention of the Company and
the Executive that no portion of any payment under this Agreement, or payments
to or for the benefit of the Executive under any other agreement or plan, be
deemed to be an "Excess Parachute Payment" as defined in Section 280G of the
Code. It is agreed that the present value of and payments to or for the benefit
of the Executive in the nature of compensation, receipt of which is contingent
on the Change of Control of the Company, and to which Section 280G of the Code
applies (in the aggregate "Total Payments") shall not exceed an amount equal to
one dollar ($1.00) less than the maximum amount which the Company may pay
without loss of deduction under Section 280G(a) of the Code. Present value for
purposes of this Agreement shall be calculated in accordance with Section
280G(d)(4) of the Code. Within ninety (90) days following the earlier of (A) the
giving of the notice of termination or (B) the giving of notice by the Company
to the Executive of its belief that there is a payment or benefit due the
Executive which will result in an excess parachute payment as defined in Section
280G of the Code, the Executive and the Company, at the Company's expense, shall
obtain the opinion of such legal counsel and certified public accountants as the
Executive may choose (notwithstanding the fact that such persons have acted or
may also be acting as the legal counsel or certified public accountants for the
Company), which opinions need not be unqualified, which sets forth (I) the
amount of the Base Period Income of the Executive, (II) the present value of
Total Payments and (III) the amount and present value of any excess parachute
payments. In the event that such opinions determine that there would be an
excess parachute payment, the payment hereunder or any other payment determined
by such counsel to be includable in Total Payments shall be modified, reduced or



--------------------------------------------------------------------------------



 
[employmentagreementdanie010.jpg]
10 eliminated as specified by the Executive in writing delivered to the Company
within sixty (60) days of the Executive’s receipt of such opinions or, if the
Executive fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculation set forth in such opinions
there will be no excess parachute payment. The provisions of this subparagraph,
including the calculations, notices and opinions provided for herein shall be
based upon the conclusive presumption that (y) the compensation and benefits
provided for in Section 3 hereof and (z) any other compensation earned by the
Executive pursuant to the Company's compensation programs which would have been
paid in any event, are reasonable compensation for services rendered, even
though the timing of such payment is triggered by the Change of Control;
provided, however, that in the event such legal counsel so requests in
connection with the opinion required by this subparagraph, the Executive and the
Company shall obtain, at the Company's expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Executive. In the event that the provisions of Sections 280G
and 4999 of the Code are repealed without succession, this subparagraph shall be
of no further force or effect. (i) Regulatory Suspension and Termination. (i) If
the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Company’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the
FDIA, the Company’s obligations under this contract shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company shall except to the extent prohibited by the
Company’s regulatory agencies, (A) pay the Executive all or part of the
compensation withheld while their contract obligations were suspended and (B)
reinstate any of the obligations which were suspended. (ii) If the Executive is
removed and/or permanently prohibited from participating in the conduct of the
Company’s affairs by an order issued under Section 8(e) (12 U.S.C. § 1818(e)) or
8(g) (12 U.S.C. § 1818(g)) of the FDIA, all obligations of the Company under
this contract shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected. (iii) If the Company is
in default as defined in Section 3(x) (12 U.S.C. § 1813(x)(1)) of the FDIA, all
obligations of the Company under this contract shall terminate as of the date of
default, but this paragraph shall not affect any vested rights of the
contracting parties. (iv) All obligations of the Company under this contract
shall be terminated, except to the extent determined that continuation of the
contract is necessary for the continued operation of the institution by the
Federal Deposit Insurance Corporation (the “FDIC”), at the time the FDIC enters
into an agreement to provide assistance to or on behalf of the Company under the
authority contained in Section 13(c) (12 U.S.C. § 1823(c)) of the FDIA, or when
the Company is determined by the FDIC to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by such action.



--------------------------------------------------------------------------------



 
[employmentagreementdanie011.jpg]
11 Section 6. Non-Competition Covenant. (a) Restrictive Covenant. The Company
and the Executive have jointly reviewed the customer lists and operations of the
Company and its Subsidiaries and have agreed that the primary service area of
the Company's and its Subsidiaries’ operations relating to Executive’s job
functions extends to an area within twenty five (25) miles of the Executive’s
primary physical office (the “Restrictive Area”). Therefore, as an essential
ingredient of and in consideration of this Agreement and the payment of the
amounts described in Section 3, the Executive hereby agrees that, except with
the express prior written consent of the Company, for a period of twelve (12)
months (or, in the case of conduct described in subsections (ii) and (iii)
below, twenty-four (24) months) after the termination of the Executive's
employment for any reason, whether such termination of employment occurs during
the Term of this Agreement or following the Term (the “Restrictive Period”): (i)
The Executive will not, directly or indirectly, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation or control of, be employed by, associated with, or in any manner
connected with, lend the Executive’s name or any similar name to, lend the
Executive’s credit to, or render services or advice to, any person, firm,
partnership, corporation or trust which owns or operates, a bank, savings and
loan association, credit union or similar financial institution (a “Financial
Institution”) within the Restrictive Area; provided however, that the ownership
by the Executive of shares of the capital stock which are listed on a securities
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System which do not represent more than five percent (5%) of the
outstanding capital stock of any Financial Institution, shall not violate any
terms of this Agreement.. (ii) The Executive will not, directly or indirectly,
either for himself, or any other Financial Institution: (A) induce or attempt to
induce any employee of the Company or its Subsidiaries to leave the employ of
the Company or its Subsidiaries; (B) in any way interfere with the relationship
between the Company or its Subsidiaries and any employee of the Company or its
Subsidiaries; (C) employ, or otherwise engage as an employee, independent
contractor or otherwise, any employee of the Company or its Subsidiaries; or (D)
induce or attempt to induce any customer, supplier, licensee, or business
relation of the Company or its Subsidiaries to cease doing business with the
Company or its Subsidiaries or in any way interfere with the relationship
between any customer, supplier, licensee or business relation of the Company or
its Subsidiaries. (iii) The Executive will not, directly or indirectly, either
for himself, or any other Financial Institution, solicit the business of any
person or entity known to the Executive to be a customer of the Company or its
Subsidiaries, whether or not such Executive had personal contact with such
person or entity, with respect to products or activities which compete in whole
or in part with the products or activities of the Company or its Subsidiaries.
(iv) The Executive will not, directly or indirectly, serve as the agent, broker
or representative of, or otherwise assist, any person or entity in obtaining
services or products from any Financial Institution within the Restrictive Area.



--------------------------------------------------------------------------------



 
[employmentagreementdanie012.jpg]
12 (v) The Executive expressly agrees that the covenants contained in this
Section 6(a) are reasonable with respect to their duration, geographical area,
and scope. (b) Violation of Restrictive Covenant. If the Executive violates the
restrictions contained in Section 6(a) and the Company brings legal action for
injunctive or other relief, the Company shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Period. Accordingly, the Restrictive Period shall be deemed
to have the duration specified in Section 6(a) computed from the date the relief
is granted but reduced by the time between the period when the Restrictive
Period began to run and the date of the first violation of the restrictions
contained in Section 6(a) by the Executive. In the event that a successor
assumes and agrees to perform this Agreement, the restrictions contained in
Section 6(a) shall continue to apply only to the Restrictive Area as it existed
immediately before such assumption and shall not apply to any of the successor's
other offices. (c) Remedies for Breach of Restrictive Covenant. The Executive
acknowledges that the restrictions contained in Section 4 and Section 6(a) of
this Agreement are reasonable and necessary for the protection of the legitimate
business interests of the Company, that any violation of these restrictions
would cause substantial injury to the Company and such interests, that the
Company would not have entered into this Agreement with the Executive without
receiving the additional consideration offered by the Executive in binding
himself to these restrictions and that such restrictions were a material
inducement to the Company to enter into this Agreement. In the event of any
violation or threatened violation of these restrictions, the Company, in
addition to and not in limitation of, any other rights, remedies or damages
available to the Company under this Agreement or otherwise at law or in equity,
shall be entitled to preliminary and permanent injunctive relief to prevent or
restrain any such violation by the Executive and any and all persons directly or
indirectly acting for or with him, as the case may be. In the event of a
violation of the restrictions in Section 4 and Section 6(a) of this Agreement,
the Company shall have the right to cease making any payments, or providing
benefits, otherwise required hereunder. Section 7. Intercorporate Transfers. If
the Executive shall be voluntarily transferred to a Subsidiary of the Company,
such transfer shall not be deemed to terminate or modify this Agreement and the
employing corporation to which the Executive shall have been transferred shall,
for all purposes of this Agreement, be construed as standing in the same place
and stead as the Company as of the date of such transfer, provided however, that
this Section 7 shall not modify the Company’s obligations under Section 2,
Section 3 and Section 5 hereof. Section 8. Interest in Assets. Neither the
Executive nor his estate shall acquire hereunder any rights in funds or assets
of the Company, otherwise than by and through the actual payment of amounts
payable hereunder; nor shall the Executive or his estate have any power to
transfer, assign, anticipate, hypothecate or otherwise encumber in advance any
of said payments; nor shall any of such payments be subject to seizure for the
payment of any debt, judgment, alimony, separate maintenance or be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise of the
Executive.



--------------------------------------------------------------------------------



 
[employmentagreementdanie013.jpg]
13 Section 9. Indemnification. The Company shall provide the Executive
(including his heirs, personal representatives, executors and administrators)
for the Term of this Agreement with coverage under a standard directors’ and
officers’ liability insurance policy at its expense. In the event that the
Executive is made a party or threatened to be made a party to any action, suit,
or proceeding, whether civil, criminal, administrative or investigative (a
"Proceeding"), other than any Proceeding initiated by the Executive or the
Company related to any contest or dispute between the Executive and the Company
or any of its affiliates with respect to this Agreement or the Executive's
employment hereunder, by reason of the fact that the Executive is or was a
director or officer of the Company, or any affiliate of the Company, or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or a partnership, joint venture, trust
or other enterprise, the Executive shall be indemnified and held harmless by the
Company to the maximum extent permitted under applicable law, including Delaware
law, and the Company's bylaws from and against any liabilities, costs, claims
and expenses, including all costs and expenses incurred in defense of any
Proceeding (including attorneys' fees). Section 10. General Provisions. (a)
Successors; Assignment. This Agreement shall be binding upon and inure to the
benefit of the Executive, his heirs, legatees and personal representatives, the
Company and its successors and assigns, and any successor or assign of the
Company shall be deemed the “Company” hereunder. The Company shall require any
successor to all or substantially all of the business and/or assets of the
Company, whether directly or indirectly, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place. (b) Entire Agreement;
Modifications. This Agreement constitutes the entire agreement between the
parties respecting the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral, and without limiting the foregoing (specifically
including, but not limited to, any Prior Agreement), the Executive hereby agrees
and acknowledges that this Agreement supersedes, and he shall have no rights to
payments or otherwise under, any Prior Agreement. Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by the Executive and the Company; provided, however, that the
Company may unilaterally modify the Agreement to comply with applicable law,
including, but not limited to, Code Section 409A, while maintaining the spirit
and intent of the Agreement. (c) Survival. The provisions of Section 4, Section
6, Section 9 and Section 10 shall survive the expiration or termination of this
Agreement, and where applicable, for the period set forth in such section. (d)
Enforcement and Governing Law. The provisions of this Agreement shall be
regarded as divisible and separate; if any of said provisions should be declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. This
Agreement shall be construed and the



--------------------------------------------------------------------------------



 
[employmentagreementdanie014.jpg]
14 legal relations of the parties hereto shall be determined in accordance with
the laws of the State of Illinois without reference to the conflict of law
provisions of any jurisdiction. (e) Arbitration. Any dispute or controversy
arising under or in connection with this Agreement (with the exception of the
remedies set forth in Section 6(c)) shall be settled exclusively by arbitration,
conducted before a single arbitrator sitting in Chicago, Illinois, in accordance
with the employment rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Executive shall be entitled to seek
specific performance of his right to be paid through the date of termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. (f) Legal Fees. All reasonable legal fees paid or incurred
by either party pursuant to any dispute or question of interpretation relating
to this Agreement shall be paid or reimbursed by the opposing party if the party
is successful on the merits pursuant to a legal judgment, arbitration or
settlement. (g) Waiver. No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party, shall be deemed a waiver of any
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time. (h) Notices. Notices pursuant to this Agreement shall be in
writing and shall be deemed given when received; and, if mailed, shall be mailed
by United States registered or certified mail, return receipt requested, postage
prepaid; and if to the Company, addressed to the principal headquarters of the
Company, attention: Chairman of the Board; or, if to the Executive, to the
address set forth below the Executive’s signature on this Agreement, or to such
other address as the party to be notified shall have given to the other. Section
11. Internal Revenue Code Section 409A. (a) General Compliance. This Agreement
is intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder to the extent
applicable (collectively “Section 409A”), or an exemption thereunder and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short- term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments of obligations considered to be payments under a
nonqualified deferred compensation plan pursuant to Section 409A and which are
to be made under this Agreement upon a termination of employment shall only be
made upon a "separation from service" under Section 409A.



--------------------------------------------------------------------------------



 
[employmentagreementdanie015.jpg]
15 (b) Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute "nonqualified
deferred compensation" within the meaning of Section 409A and the Executive is
determined to be a "specified employee" as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the "Specified Employee Payment Date") . The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to the Executive in a lump sum on
the Specified Employee Payment Date and thereafter, any remaining payments shall
be paid without delay in accordance with their original schedule. (c)
Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) any reimbursement of an eligible expense shall be paid to
the Executive on or before the last day of the calendar year following the
calendar year in which the expense was incurred; and (iii) any right to
reimbursements or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit. [Remainder of Page Intentionally
Left Blank]



--------------------------------------------------------------------------------



 
[employmentagreementdanie016.jpg]
16 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. CENTRUE FINANCIAL CORPORATION DANIEL R. KADOLPH By: /s/
Kurt R. Stevenson _____ /s/ Daniel R. Kadolph Its: President and Chief Executive
Officer Daniel R. Kadolph 122 W. Madison Street Ottawa, Illinois 61350



--------------------------------------------------------------------------------



 